Citation Nr: 9915000	
Decision Date: 05/27/99    Archive Date: 06/07/99

DOCKET NO.  98-04 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida

THE ISSUE

Entitlement to service connection for chronic sinusitis, 
secondary to service-connected nasal fracture.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to June 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied a claim by the veteran 
seeking entitlement to service connection for sinusitis, 
secondary to service-connected nasal fracture.


REMAND

The veteran contends, in essence, that he is entitled to 
service connection for chronic sinusitis.  Specifically, he 
asserts that he has chronic episodes of sinusitis and that 
the condition is caused by his service-connected nasal 
fracture.

After careful review of the claims file, the Board finds that 
this case is not yet ready for appellate review.  Further 
evidentiary development and clarification are needed.

Specifically, the Board finds that there may be medical 
records available, but not currently of record.   The VA has 
a duty to obtain all pertinent medical records which have 
been called to its attention by the veteran and by the 
evidence of record.  Culver v. Derwinski, 3 Vet. App. 292 
(1992).  In this regard, the Board notes that the most recent 
medical evidence is a May 1997 VA outpatient record that 
indicates that the veteran agreed to undergo an ear, nose, 
and throat (ENT) examination.  That record also indicates 
that X-rays may be taken.  Further support for the Board's 
conclusion that there may be other available medical records 
is the veteran's April 1998 letter to the Board, in which he 
mentioned a November 1997 VA radiology report and a "cat 
scan."  Currently, the claims file contains neither of these 
alleged records.  The veteran should be provided the 
opportunity to submit these records or, alternatively, have 
the RO attempt to obtain them on his behalf.

The Board also finds that the most recent VA nose and sinuses 
examination report of record is dated in August 1995, 
approximately 4 years ago.  At that time, the veteran had not 
even submitted his claim seeking entitlement to service 
connection for sinusitis.  That report does not indicate that 
the veteran had sinusitis, but does mention that he had 
"nasal obstruction" secondary to his service-connected 
nasal fracture.

Since the August 1995 VA examination was conducted, VA 
outpatient records show that the veteran was diagnosed with 
sinusitis on several occasions, namely in March 1996, 
September 1996, December 1996, and April 1997.  However, a 
February 1997 record indicates that the veteran did not have 
sinusitis, but had "allergic rhinitis."  While some of the 
VA records note that the veteran had a deformed nasal cavity, 
none indicate whether or not there is an etiological 
relationship between the veteran's sinusitis and his nasal 
fracture.  Overall, the Board finds that further medical 
development is necessary prior to appellate review in order 
to provide a record upon which a fair, equitable, and 
procedurally correct decision on the claim can be made.  
38 C.F.R. §§ 3.326, 3.327 (1998).  Specifically, it finds 
that an updated VA nose and sinuses examination is needed in 
order to clarify the nature of the veteran's current sinus 
problems, if any, and to provide an opinion as to their 
etiology.  In this regard, the Board notes that the veteran 
has asserted that his sinusitis is intermittent and is 
exacerbated during cold weather.  Therefore, the RO must make 
a special effort to schedule the veteran for examination at a 
time when his condition is most disabling.  See Bowers v. 
Brown, 2 Vet. App. 675  (1992); Ardison v. Brown, 6 Vet. App. 
405  (1994). 

Accordingly, further appellate consideration will be deferred 
and this case in hereby REMANDED to the RO for the following 
development:

1.  The RO should contact the veteran in 
order to identify all sources of recent 
treatment received for his sinusitis, and 
to furnish signed authorizations for 
release to the VA of private medical 
records in connection with each non-VA 
source he identifies.  In particular, 
information regarding an alleged November 
1997 radiology report, CT scan, and VA 
ENT examination report should be 
requested.  Copies of the medical records 
from all sources he identifies, including 
VA records (not already in the claims 
folder), should then be requested.  If 
the veteran has copies of said records in 
his possession, he can submit them 
himself if he so chooses.  Copies of all 
records obtained should be added to the 
claims folder.

2.  Thereafter, the veteran should be 
afforded a VA examination by an 
appropriate specialist regarding his 
sinuses.  The scheduling of the 
examination should be flexible so that 
the veteran may be seen when his 
condition is most disabling.  The purpose 
of the examination is to assess whether 
the veteran has chronic sinusitis.  The 
examiner's conclusion must be based on 
examination of the veteran and on careful 
review of the claims folder, so that the 
veteran's medical history is properly 
considered.  If the examiner concludes 
that the veteran has chronic sinusitis, 
he or she should render an opinion as to 
whether or not that condition is caused 
by the veteran's service-connected nasal 
fracture.  All findings, and the reasons 
and bases therefor, are to be set forth 
in a clear, concise, and legible manner 
on the examination report.

3.  Upon completion of the foregoing, the 
RO should review the veteran's claim, 
including all new evidence, and determine 
whether entitlement to service connection 
for chronic sinusitis, secondary to 
service-connected nasal fracture, is 
warranted.
 
4.  If the decision remain adverse to the 
veteran, he and his representative should 
be so notified, and provided with a 
reasonable period of time within which to 
respond.  Thereafter, he and his 
representative should be furnished a 
supplemental statement of the case in 
accordance with 38 U.S.C.A. § 7105 (West 
1991).  The RO should ensure that the 
supplemental statement of the case 
contains all relevant statutory and 
regulatory provisions that were not set 
forth in the statement of the case.  The 
veteran and his representative should be 
given the opportunity to respond thereto.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The Board does not intimate 
any opinion, either factual or legal, as to the ultimate 
disposition warranted in this case.  No action is required of 
the veteran until he receives further notice; however, he is 
free to submit additional evidence in support of his claim 
while the case is in remand status.  Quarles v. Derwinski, 3 
Vet. App. 129, 141  (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	A. BRYANT 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



